Citation Nr: 1217372	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  98-06 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.

3.  Entitlement to service connection for hypertension, including as secondary to an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The issue of entitlement to a temporary total disability rating based on hospitalization under the provisions of 38 C.F.R. § 4.29 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it previously referred this claim back to the RO in August 2007, and again in September 2010.  To date, the RO has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over this claim and it is again referred to the AOJ for appropriate action.  

The Veteran had active service from December 1973 to December 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied, in pertinent part, the Veteran's claims for service connection for a psychiatric disability, to include PTSD and major depressive disorder, and for hypertension, including as secondary to an acquired psychiatric disability.  

In January 1999, the Veteran testified before a Veterans Law Judge at a Travel Board hearing in Denver, Colorado.  A transcript of that hearing is in the claims file.

In August 2004, the Board contacted the Veteran and advised him that the judge that had conducted his January 1999 hearing was no longer with the Board, and offered the Veteran a new hearing.  In correspondence in September 2004, the Veteran responded that he did not want another Board hearing.

In August 2007, the Board denied the Veteran's claims of service connection for an acquired psychiatric disability, to include as secondary to PTSD and major depressive disorder, and for hypertension, to include as secondary to an acquired psychiatric disability.  

In October 2008, the Veteran filed an appeal, pro se, against the Board's August 2007 decision with the United States Court of Appeals for Veterans Claims (Court).

In a December 2009 Memorandum Decision, the Court vacated the Board's August 2007 decision and remanded the case to the Board.  Judgment was entered in January 2010.

In September 2010, the Board remanded the matter for further development.  No further action to ensure compliance with the Board's September 2010 remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  However, review of the claims file reveals that additional development is warranted.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As noted above, in August 2007 the Board issued a decision denying service connection for PTSD, an acquired psychiatric disorder other than PTSD (including depression), and hypertension.  In October 2008 the Veteran filed an appeal with the Court of Appeals for Veterans' Claims (Court).

During the interim period after the Board's August 2007 decision, the Veteran filed an APPLICATION FOR CORRECTION OF MILITARY RECORD (DD Form 149) to reflect his purported Vietnam service.  He also filed a new claim of service connection for PTSD.  

In March 2010, the RO sent the Veteran a letter advising him that new and material evidence was needed to reopen a claim of service connection for PTSD.

In January 2010, the Court vacated the Board's August 2007 decision, so the March 2010 letter to the Veteran regarding the need for new and material evidence is now in error.  On remand corrective VCAA notice regarding the claims on appeal should be sent.  In so doing, the RO should be mindful of the provisions of M21-1MR Part IV, Subpart ii, Chapter I, Section H.31(c), effective March 20, 2011.  A copy of the decision regarding the Veteran's 2009 Application for Correction of Military Record should also be obtained and associated with the claims file.  In addition, the Veteran should be apprised, pursuant to 38 C.F.R. § 19.31(a), of the provisions of 38 C.F.R. § 3.303(f)(3) (Effective July 13, 2010).  

In addition to the foregoing, the Veteran now alleges military sexual trauma along with his previously reported stressors.  See, e.g., May 2011 letter from VA psychiatrist regarding Veteran's PTSD.  In accordance with Schroeder, the Veteran's claim for an acquired psychiatric disorder must also be considered under this theory of entitlement.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to investigate all theories of entitlement).  

As regards the claim of service connection for hypertension, the Veteran contends that his hypertension was caused by, or is aggravated by, one or another of his psychiatric disorders.  Because resolution of the claim of service connection for hypertension is contingent on the outcome of the claims for service connection for an acquired psychiatric disorder, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Review by the Board of the pending appeal for service connection for hypertension is therefore postponed pending resolution of the claims of service connection for an acquired psychiatric disorder.



Accordingly, the case is REMANDED for the following action:

1.  With regard to the March 2010 letter on the claim of service connection for PTSD, send corrective VCAA notice to the Veteran.  (In so doing, the RO should be mindful of the provisions of M21-1MR Part IV, Subpart ii, Chapter I, Section H.31(c) (effective March 20, 2011)).  See also Fast Letter 10-025.

2.  Document the claims file regarding the outcome of the Veteran's April 2009 APPLICATION FOR CORRECTION OF MILITARY RECORD. 

3.  The RO/AMC should develop the claim for PTSD based on sexual assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(5), including attempting to verify stressors based on other sources.  See also M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.

4.  Then, readjudicate the Veteran's claims of service connection for PTSD, for an acquired psychiatric disability other than PTSD, to include depression, and for hypertension, including as secondary to an acquired psychiatric disability, to include PTSD.  

When adjudicating the psychiatric disorder claims, the RO must consider the Veteran's allegation of military sexual trauma.  

When adjudicating the claim, the RO/AMC should consider and address the change in the regulation regarding exposure to combat and stressors.  38 C.F.R. § 3.304(f)(3).
If any benefit sought remains denied, send the Veteran and his representative a supplemental statement of the case.  An appropriate period of time should be allowed for response.

NOTE:  The supplemental statement of the case must apprise the Veteran of 38 C.F.R. § 3.303(f)(3) (Effective July 13, 2010).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



